Exhibit 10.53

 

Note:    Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

AMENDMENT NO. 2

TO

AMENDMENT NO. 6

TO THE

ENBREL® SUPPLY AGREEMENT

This Amendment No. 2 to Amendment No. 6 (“Amendment No. 6.2”) is made this 26th
day of August, 2008 (the “Amendment No. 6.2 Effective Date”) by and among
IMMUNEX CORPORATION, a corporation of the State of Washington, having its
principal place of business at One Amgen Center Drive, Thousand Oaks,
California, 91320, U.S.A., together with its Affiliates (“Immunex”), WYETH
(formerly known as American Home Products Corporation), a corporation of the
State of Delaware having its corporate headquarters at Five Giralda Farms,
Madison, New Jersey 07940, U.S.A. and acting through its Wyeth Pharmaceuticals
Division (“Wyeth”), and BOEHRINGER INGELHEIM PHARMA GMBH & CO. KG, a German
corporation having a place of business at Birkendorfer Straße 65, 88397 Biberach
an der Riss, Federal Republic of Germany (“BIP”), and amends the Enbrel Supply
Agreement effective as of November 5, 1998, by and among Immunex, Wyeth, and
BIP, and as amended (the “Agreement”).

WHEREAS, Immunex, Wyeth and BIP have entered into a certain Agreement for BIP’s
supply of Enbrel® (etanercept) to Immunex and Wyeth; and

WHEREAS, the Parties originally intended to transfer the manufacturing process
to a Second Generation Process, called the “T2 Process”; and

WHEREAS, the Parties have agreed that an alternative Second Generation Process,
herein referred to as “SFP”, shall be used instead of the T2 Process to
manufacture Enbrel and for such purpose the Parties have agreed to Amendment
No. 6, effective as of 27 November 2007; and

WHEREAS, [*]; and

WHEREAS, [*]; and

WHEREAS, [*]; and

WHEREAS, pursuant to Section 23.9 of the Agreement, the Agreement may only be
amended and supplemented by a written instrument signed by the Parties.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, each intending to be legally bound,
hereby agree as follows:

 

  1. Capitalized Terms. All initially capitalized terms used herein and not
defined shall have the meanings set forth in the Agreement as amended.

 

  2. Section 5.3(c)[*]

 

  3. Effect of Amendment No. 6.2 on Agreement. Except as otherwise set forth in
this Amendment No. 6.2, all other terms and provisions of the Agreement shall
remain in full force and effect. In the event of any conflict between the terms
and conditions of the Agreement and the terms and conditions of this Amendment
No. 6.2, the terms and conditions of this Amendment No. 6.2 shall control.

 

page: 1 / 2



--------------------------------------------------------------------------------

  4. Counterparts. This Amendment No. 6.2 may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute together
one and the same instrument.

IN WITNESS WHEREOF, the Parties have, by their duly authorized persons, executed
this Amendment No. 6.2 as of the Amendment No. 6.2 Effective Date.

 

Boehringer Ingelheim Pharma GmbH & Co. KG

By:

 

/s/ DR. UWE BUCHELER

Name:

  Dr. Uwe Bucheler

Title:

  Senior Vice President Biopharmaceuticals & Site Management

Date:

  September 15, 2008

By:

 

/s/ DR. HANS MICHELBERGER

Name:

  Dr. Hans Michelberger

Title:

  Vice President Legal

Date:

  September 15, 2008

 

Immunex Corporation

By:

 

/s/ MADHAVAN BALACHANDRAN

Name:

  Madhavan Balachandran

Title:

  Senior Vice President Manufacturing

Date:

  September 3, 2008

 

Wyeth, acting through its Wyeth Pharmaceuticals division

By:

 

/s/ ROBERT A. DOUGAN

Name:

  Robert A. Dougan

Title:

  Senior Vice President

Date:

  August 26, 2008

 

page: 2 / 2